Mr. President, 
on behalf of the delegation of the Lao People's Democratic Republic, I wish to 
congratulate you on your election to the presidency of the forty-seventh 
session of the General Assembly. I am convinced that you will brilliantly 
fulfil the important mission conferred upon you by the Assembly. 
I also wish to express sincerest congratulations to the 
Secretary-General, His Excellency Mr. Boutros Boutros-Ghali, who has assumed 
his office and high responsibilities at a time when the world situation 
requires that the United Nations play an important role. 
We cannot miss this opportunity to pay a special tribute to his 
predecessor. His Excellency Mr. Javier Perez de Cuellar, for his active 
contribution to the defence of our Organization's cause. 
We warmly welcome the presence among us of new Members: the Republic of 
Armenia, the Azerbaijani Republic, the Republic of Bosnia and Herzegovina, the 
Republic of Croatia, the Republic of Georgia, the Republic of Kazakhstan, the 
Republic of Kyrgyzstan, the Republic of Moldova, the Republic of San Marino, 
the Republic of Slovenia, the Republic of Tajikistan, Turkmenistan, and the 
Republic of Uzbekistan. Their admission is an important step towards the 
universality of our Organization. 
The global situation is in a state of profound change, both complex and 
full of new promise. With the breakup of the Eastern bloc, military and 
nuclear confrontation have progressively waned. None the less, numerous civil 
conflicts, ethnic struggles, religious clashes and border conflicts continue 
to disturb many countries of the world, thus seriously threatening 
international peace, stability and security. 
All of this notwithstanding, it must be noted that the world climate is 
evolving towards co-operation, development and the settlement of global 
problems, including those related to poverty, to misery and to the environment. 
In the changing world in which the new international order is beginning 
to take shape, the United Nations must play a central role in the collective 
effort to define this new order, which should respond equitably to the rights 
and interests of all countries and peoples without discrimination and must be 
based on the principles of peaceful coexistence and those of the United 
Nations Charter. It is therefore necessary to revitalize, restructure and 
democratize the United Nations if we want the Organization to be capable of 
the tasks that lie ahead in this new era. 
We are still in an uncertain world characterized by many problems and 
conflicts in different regions. 
In Europe, the situation prevailing in former Yugoslavia continues to 
deteriorate dangerously. It is a major source of concern for the 
international community, as well as a threat to regional and global peace and 
security. The international community must take appropriate measures to put 
an end to that ethnic conflict in order to restore peace, security and normal 
life to that part of the world. 
In South Africa, despite certain political reforms the foundations of the 
apartheid system remain intact. The Pretoria regime continues to resort to 
violence to repress the black population, while the African National Congress 
of South Africa (ANC) is forcefully and constructively pursuing its struggle 
for the triumph of its just cause. The Lao Government fully associates itself 
with the international community in its efforts to support the struggle of the 
great majority of that people in order to make South Africa a democratic and 
non-racial country. 
In the Middle East, the situation remains tense and precarious. Israel 
is perpetuating its occupation of Palestinian territory and of the other Arab 
territories. We reaffirm the view that every effort for peace now under way 
with a view to a just, comprehensive and lasting solution in the Middle East, 
at the heart of which is the question of Palestine, should work towards rapid 
implementation of Security Council resolutions 242 (1967) and 338 (1973) and 
the other resolutions of the United Nations calling for Israel's withdrawal 
from all occupied Arab lands, as well as recognition of the Palestinian 
people's right to self-determination. 
In the Persian Gulf, following the end of the war peace and security have 
not yet been established because of threats of and attempts at further 
hostilities. 
 
In Western Asia, Afghanistan remains a theatre of civil war. The 
international community must appeal to all the parties concerned to put an 
immediate end to their conflicts in order to achieve national harmony among 
Afghans and to establish political, economic and social stability. 
In the Korean peninsula, the signing of the North-South Accord on 
Reconciliation, Non-Aggression and Exchanges and the Joint Declaration on the 
Denuclearization of the Korean Peninsula by the Democratic People's Republic 
of Korea and the Republic of Korea has contributed to promoting mutual 
understanding and trust. It has opened up a new prospect for peace, stability 
and cooperation in the Korean peninsula and strengthened peace and security in 
the North-East Asian region and in the rest of the world. 
In the South-East Asian region, in spite of certain factors of 
instability, the situation as a whole is moving towards peace, stability, 
cooperation and development in the interest of the peoples of the entire 
region. In this context, inspired by the desire to strengthen relations of 
friendship and cooperation with neighbouring countries, the Lao Government, 
applying its consistent foreign policy based on the five principles of 
peaceful coexistence, signed the Treaty of Amity and Cooperation with the 
Kingdom of Thailand, became a party to the Treaty of Bali of 1976. It has 
also become an Association of South-East Asian Nations (ASEAN) observer. It 
will continue to work firmly for fruitful cooperation in South-East Asia, with 
a view to promoting the progress and prosperity of the region, thus 
contributing to promoting peace and development the world over. 
 
As regards the question of Cambodia, the signing of the Paris Agreements 
of 23 October 1991 laid the foundations for a comprehensive political 
settlement to the conflict, making it possible to put an end to the suffering 
endured by the Cambodian people during a long period of civil war and to 
establish peace and tranquillity in the noble land of Angkor. Complete 
compliance with, and implementation of, these Agreements is required to meet 
the aspirations and the interests of the Cambodian people. 
In my own country, the implementation of our policy of renewal has led to 
important successes. Political stability and social order are solidly 
guaranteed. Democracy and the right of collective decision-making by the 
people have developed steadily in accordance with our level of economic and 
social development and the customs of the country. The adoption last year by 
the National Assembly of the first Constitution of the Republic makes it 
possible for our country to move progressively towards a State of law. In the 
framework of that policy we are focusing all our efforts on freeing the 
country of underdevelopment. To this end we have encouraged foreign 
investment, intensified cooperation with other countries and taken advantage 
of all economic sectors employing market-economy mechanisms in order to tap 
all our national potential and to improve the physical and spiritual living 
conditions of our people. 
The world economy is in a state of uncertainty. Last year it experienced 
the first global recession since the 1940s. Moreover, the recovery remains 
weak and precarious. The developing countries continue to suffer from 
coercive economic policies and practices. The stifling burden of foreign 

debt, the decline in resources allocated to development, the deterioration of 
the terms of trade, the worsening of the outflow of capital, the drop in 
commodity prices, the rise in protectionism and limited access to modern 
technology all obstruct their economic progress at a time when reforms and 
readjustments are under way. Since the world economy is a single entity whose 
components are interdependent and interrelated, it is urgently necessary 
indeed, crucial to develop a new world consensus and to obtain a commitment 
to the strengthening of international cooperation, and in particular the 
revitalization of the economic growth and development of the developing 
countries, in order successfully to implement the economic strategy of the 
Fourth United Nations Development Decade, 1991-2000. 
One of the most important issues related to development is that of the 
environment, which is at the forefront of our international concerns. Climate 
change, air, sea and ocean pollution, desertification and the depletion of the 
ozone layer have all had a negative impact on our lives and on the future of 
mankind. In this respect, we believe that the recent United Nations 
Conference on Environment and Development, which was held in Rio de Janeiro, 
laid the foundations of international agreement on cooperation aimed at 
integrating the environment into all development activities. It will 
therefore be up to the United Nations and its specialized agencies to 
implement effectively Agenda 21. 
At the same time, the aspirations of the international community to a 
better quality of life and social progress have become more pressing and 
increasingly important. In fact, protection of the environment, promotion 

of economic growth and development, and the eradication of poverty are 
mutually reinforcing and require a new global partnership. In this framework, 
we are awaiting with interest the planned convening of the World Summit for 
Social Development. 
The problem of the illicit traffic in narcotic drugs remains a source of 
global concern. The struggle against this scourge requires concerted, strong 
action by all countries. For its part, in order to contribute to the 
international effort the Lao Government has cooperated in the sphere of 
integrated rural development with certain interested countries, especially 
neighbouring countries, as well as with international organizations, including 
the United Nations International Drug Control Programme, and we are prepared 
to continue this cooperation. 
In conclusion, the Lao delegation wishes to assure the President, 
Mr. Stoyan Ganev of Bulgaria, of its complete cooperation. We will work in a 
constructive spirit with other delegations to contribute to the success of 
this session of the General Assembly. 
